internal_revenue_service national_office technical_advice_memorandum december number release date index uil no case-mis no ------------------------------------------- --------------- tam-152173-03 cc ita b01 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------ ----------------- ------------------ ------------------------------ ---------------- ------- -------------------------- ------------------- ------------------ ------------------ ------------------------ date date date date --------- date sub date date date taxpayer sub sub sub partnership year month state --------------------------- -------------------------- -------------------------- ------------------ ---------------------------------------- ----------------- -------------------------------- ---------------------- ------------------------ ------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------------------- ------- -------------- --------------- tam-152173-03 x y z company dollar_figurea dollar_figureb ----------- ----------- ----------- --------------------------------------------- ------------------ ---------------- issue what is the character of a payment received for the termination of a long-term power purchase agreement under the circumstances described below conclusion s where a payment is received for the termination of a long-term power purchase agreement that ceases to exist thereafter the payment is ordinary_income facts the transaction at issue here involves a power purchase contract between sub and partnership on date taxpayer became a public_utility holding_company after a series of merger transactions that resulted in taxpayer owning all of the stock of several first-tier subsidiaries including sub and sub sub owned all of the stock of sub and sub together sub and sub held a partnership_interest in partnership the remaining interest in partnership was held by an unrelated third party the public_utility regulatory policy act of purpa p l 92_stat_3117 was intended to encourage the development of independently-owned power plants that used renewable energy sources particularly energy-efficient technologies such as cogeneration purpa established a class of nonutility power suppliers referred to as independent power producers non-utility generators or qualifying small power production facilities qfs purpa required electric utilities to purchase excess power from qfs at a price equal to the utility’s forecast of avoided cost which is the cost avoided by the utility by substituting power generated by the qf state utility commissions including the state board_of public_utilities the bpu are responsible for administering utilities’ compliance with their purchase obligations under purpa pursuant to purpa sub entered into long-term power purchase agreements with four qfs for the purchase of x units of capacity and energy on date sub entered into a power purchase agreement the ppa with company the contractual predecessor of partnership company was formed to construct and operate a power plant for the generation of electricity the power plant under the terms of the ppa sub was obligated to purchase from company the power plant’s total output of electric energy and capacity the capacity of the power plant was y units which was tam-152173-03 later increased to z units sub was required to pay company monthly for dispatched power in an amount made up of an energy payment and a capacity payment the ppa was to terminate years after the date when commercial operation of the plant commenced nonmaterial amendments to the ppa were made between date and date the ppa was assignable by sub or company with the other party’s prior written consent the consent requirement did not apply to assignments made in connection with project financing or assignments to affiliates or wholly-owned subsidiaries of either party in month company assigned all of its rights in the ppa to partnership after the assignment the power plant was operated by partnership and the ppa was modified to substitute partnership for company as a party after the enactment of purpa it was widely expected that fuel and plant construction costs would continue to escalate through the 1980s and 1990s accordingly many utilities entered into long-term power purchase contracts based upon the utilities’ forecasted long-range avoided costs including avoided power plant construction costs and avoided fuel and operating costs however the cost of fuel in the united_states declined after the enactment of purpa leading to a reduction in utilities’ costs of producing electric power in addition beginning in the early 1990s the electric utility industry was undergoing deregulation which led to increased competition in the industry and a reduction in the price of electricity as a consequence of these and other factors many purpa contracts including the ppa provided for rates that were significantly above market in an effort to reduce its costs sub attempted to end its obligations under the ppa on date sub signed a letter of intent with partnership relating to a transaction that would have in exchange for a payment by sub to partnership terminated the ppa and substituted a long-term power contract between partnership and an unrelated third party sub and partnership received proposals from various prospective third parties but were unable to establish mutually-agreeable terms to proceed with the transaction thereafter sub did not transfer any of its rights and obligations under the ppa to any third party on date sub and partnership entered into an agreement to terminate the ppa the termination agreement which required sub to pay partnership dollar_figurea the termination_payment specifically section dollar_figure of the termination agreement provides that sub is to pay the termination_payment the ppa shall terminate and shall be of no further force and effect and thereafter neither partnership nor sub shall have any existing accrued or continuing rights duties or obligations to each other under the ppa on date the bpu entered an order approving the termination agreement and providing that sub was entitled to recover from customers the termination_payment together with reasonable and prudently-incurred transaction costs and interim financing costs the bpu order also provided that the termination_payment and related tam-152173-03 transaction costs were eligible for long-term financing through the issuance of transition bonds sub did not enter into any new long-term_contracts with partnership on date sub paid the termination_payment to partnership pursuant to the termination agreement partnership reported the receipt of the termination_payment as long-term_capital_gain and allocated of the long-term_capital_gain approximately dollar_figureb to sub and sub ultimately approximately dollar_figureb of flow-through income from partnership was reported on taxpayer’s year consolidated tax_return as a long-term_capital_gain taxpayer deducted the entire termination_payment as an expense on the same return the revenue_agent disagrees with taxpayer’s treatment of the termination_payment as capital_gain instead maintaining that it is ordinary_income law and analysis in order for proceeds from the disposition of an asset to qualify as long-term_capital_gain the asset must be a capital_asset as defined by ' of the internal_revenue_code the disposition must be a asale or exchange and the asset must have been held for more than one year sec_1222 under ' capital_gain also may result from the sale_or_exchange of real or depreciable_property used in the taxpayer s trade_or_business and held for more than one year if sec_1231 gains exceed sec_1231 losses for the year in the present case taxpayer and the revenue_agent have agreed that the ppa was property and a capital_asset held for more than one year this memorandum focuses on whether the termination transaction resulted in a sale_or_exchange of the rights under the ppa the asale or exchange doctrine in general in order for the portion of the termination_payment received by taxpayer to qualify for capital_gain treatment it must result from the asale or exchange of the ppa within the meaning of and the transaction was a adisposition of property within the meaning of ' since taxpayer parted with all substantial rights and obligations in the ppa in return for a cash payment see 90_tc_558 aff d in part and vacated in part on a different issue 912_f2d_44 2d cir cf 77_tc_1221 however under long-established case precedent not every disposition qualifies as a asale or exchange for purposes of the capital_gains provisions in 306_us_436 for example the supreme court applied the commonly-accepted meaning of the term asale or exchange in holding that the redemption by a corporation of its bonds did not fall within the meaning of that term the deduction is not at issue in this memorandum tam-152173-03 and thus resulted in ordinary_income to the bondholder similarly in 313_us_247 the court held that insurance received as compensation_for the loss of business_assets was not capital_gain because of the lack of a sale_or_exchange over the years congress has enacted numerous statutory provisions that override this general doctrine and provide capital_gain or loss treatment by deeming certain transactions to be sales or exchanges see eg g worthless securities d b worthless nonbusiness_debt foreclosures a a ii involuntary_conversions overruling flaccus leather short_sales option expirations 1234a certain contract cancellations cancellation of leases and certain distributorships debt retirements overruling fairbanks however none of these statutory provisions covers the present case contract rights and the aextinguishment doctrine in certain circumstances payments received for the cancellation or termination of contractual or similar rights do not qualify for capital_gain or loss treatment because the rights are not sold to or exchanged with the payor instead they simply cease to exist some explanation of the historical development of this doctrine commonly referred to as the extinguishment doctrine is useful to elucidate its current status and the factors that determine its application in 204_f2d_673 2d cir the second circuit held that a payment to a distributor for terminating its exclusive contract with a manufacturer was ordinary_income drawing an analogy to a situation in which the holder of a note surrenders it to the maker for a payment the court found that the payment and release anot only ended the promisor s previously existing duty but also destroyed the promisee s rights they were not transferred to the promisor they merely came to an end and vanished f 2d pincite another early case 205_f2d_360 2d cir dealt with a three-party transaction in general artists the taxpayer a booking agent had entered into contracts with frank sinatra entitling the taxpayer to represent sinatra exclusively and receive a percentage of the singer's earnings the taxpayer purported to sell the contracts to another booking agent mca under an agreement endorsed by sinatra that provided that mca would enter into new contracts with sinatra shortly thereafter the new contracts were signed and general artists received a payment from mca the sole basis of the court’s opinion was that while the transaction was a sale in form in substance it was a cancellation tam-152173-03 it might be suggested that the instant case differs from that of starr bros because the latter involved a release of a binding negative covenant to the obligor whereas here there was a transfer to a third person of the rights under the covenant but we think the correct view is that here there was a release to the obligor sinatra of a negative covenant in order to allow a new covenant to be made with the third party mca id pincite courts have differentiated cancellations of simple contract rights and cancellations of agreements with respect to more substantial property rights that survive the cancellation and are actually transferred to the other party such as rights connected with real_estate or other more traditional forms of property see eg 212_f2d_875 3d cir payment for cancellation of exclusive right to buy output of four machines from manufacturer was capital_gain where taxpayer transferred to manufacturer both exclusive contract right and the machines 210_f2d_752 2d cir lease termination_payment to lessee was capital_gain 210_f2d_390 5th cir payment to lessee for release of lease restriction was capital_gain 200_f2d_72 3d cir lease termination_payment to lessee was capital_gain 157_f2d_235 2d cir payment to life_tenant for transfer of life interest in trust to remainderman was capital_gain cf 158_fsupp_138 fee to cancel contract for exchange of energy supplies was ordinary_income distinguishing lease cases like golonsky the court in mccue distinguished the earlier second circuit cases starr and general artists by pointing out that in those cases the contractual right was not transferred but was released and merely vanished however we think the right of possession under a lease or otherwise is a more substantial property right which does not lose its existence when it is transferred f 2d pincite in revrul_56_531 1956_2_cb_983 clarified by revrul_72_85 1972_1_cb_234 the internal_revenue_service recognized the distinction between leases and general contract rights and acquiesced in golonsky mccue and ray however citing starr and general artists the ruling made clear that the service awill continue to regard the relinquishment of simple contract rights as not involving the sale_or_exchange of a capital_asset and will treat amounts received in consideration of such relinquishment as constituting ordinary_income c b pincite two influential cases decided in are particularly relevant here because they involve long-term supply contracts in 252_f2d_344 2d cir rev g 26_tc_967 nonacq 1957_2_cb_8 the taxpayer a coal company received a lump-sum payment for cancellation of its exclusive contract to purchase the output of a coal mine upholding the commissioner s determination that the payment was ordinary_income the second circuit rejected the tax_court s rationalecthat the counterparty to the contract by making the cancellation payment had reacquired athe tam-152173-03 right to sell its coal to whomsoever it chose at whatever terms it could arrange t c pincite according to the second circuit ait would be more in accord with common understanding to say that the payment is solely for the termination of the right-duty relationship between the two parties to the agreement f 2d pincite in the second case 260_f2d_489 9th cir aff g 27_tc_892 a corporation that held a long-term requirements contract with a supplier for the purchase of petroleum products entered into a similar arrangement with the taxpayer s partnership reselling the products to the partnership at slightly higher prices subsequently because of a shortage in the supply of gasoline the partnership s contract right had substantial value and the partnership accepted a payment from the counterparty in termination of the contract the tax_court held that the contract was aproperty used_in_the_trade_or_business in the partnership s hands and the ninth circuit accepted this finding however both courts rejected the taxpayer s argument that the effect of the termination agreement was to resell the contract rights to the counterparty rather relying on the line of authority represented by starr pittston and general artists both courts held that the payment was ordinary_income the ninth circuit observed that the aprincipal object result and effect of the termination agreement was ato terminate rights not continue them nor transfer themcnor sell themcnor exchange them f 2d pincite in the second circuit despite its role in developing the extinguishment doctrine caused some to question its continuing validity in an often-cited case 304_f2d_125 2d cir in that case the taxpayer actor jose ferrer had acquired from pierre lamure the author of a novel certain rights connected with the novel including the stage rights and the right to prevent disposition of the movie rights after the director john huston expressed an interest in producing a movie based on the novel and starring ferrer a series of agreements were signed pursuant to which ferrer surrendered his rights huston acquired the movie rights and the taxpayer received a series of payments from huston s company moulin some of which ferrer reported as capital_gain analyzing prior case law the ferrer court decided that more recent cases had amoved away from the distinction relied upon to some extent in starr brothers and general artists between a sale to a third person that keeps the estate or encumbrance alive and a release that results in its extinguishment f 2d pincite footnotes omitted describing this as a aformalistic distinction the court continued in the instant case we can see no sensible business basis for drawing a line between a release of ferrer s rights to lamure for a consideration paid_by moulin and a sale of them with lamure s consent to moulin or to a stranger who would then release them tax law is concerned with the substance here the voluntary passing of aproperty rights allegedly tam-152173-03 constituting acapital assets not with whether they are passed to a stranger or to a person already having a larger aestate id thus the court focused its analysis on the nature of the rights conveyed following this approach the court held that ferrer received capital_gain upon surrender of his right to produce a play and his right to prevent disposition of film rights because they represented equitable interests but ordinary_income with respect to termination of his right to receive a stated percentage of film proceeds the court concluded that the holdings in cases such as starr general artists pittston and leh could be justified because in each case the taxpayer had only an opportunity afforded by contract to obtain periodic receipts of income by dealing with another which is not a capital_asset f 2d pincite nn two cases one decided shortly before and one shortly after ferrer demonstrate opposite approaches to the application of the extinguishment doctrine in a three-party situation in the first 37_tc_223 the taxpayer held several agency contracts with a movie actor it assigned the contracts with the actor s agreement to another company in return for a lump-sum payment without ruling on whether the contracts which could have been viewed as contracts for personal services were capital assets the court held that there was no sale_or_exchange relying on general artists in substance what was accomplished in each case was the substitution of one agent for another and we do not think that the form of the transaction ie whether the old contracts were to be canceled and new ones entered into or whether the new agent simply stepped into the shoes of the old with the artist s consent should lead to a result here different from that reached in general artists t c pincite by contrast in 320_f2d_929 5th cir the court employed a asubstance over form analysis to convert what appeared to be a two- party cancellation into a three-party sale in bisbee-baldwin the taxpayer assigned mortgages to investors who then employed the taxpayer to service those mortgages some of the investors later cancelled their contracts with the taxpayer and gave the business to other agents over the taxpayer s objection the investors paid the taxpayer a standard percentage termination fee for which they were reimbursed by the new agents the court following ferrer s approach determined that a portion of each fee was allocable to a capital_asset with respect to these amounts the court held that in substance the rights had been sold to the new agents reasoning that tam-152173-03 t he investors were conduits bisbee-baldwin received the payments the transferees paid through the investors something was transferred what bisbee-baldwin transferred was a bundle of rights under its contracts to service certain mortgages for a price the transferees stepped into bisbee-baldwin s shoes it is irrelevant that the investors approval was required and that instead of assignment the transfer was effected by termination of the old contracts and execution of new contracts f 2d pincite at one time certain language in ferrer f 2d pincite was interpreted to suggest that the extinguishment doctrine was no longer followed and that income from a contract termination would be capital_gain as long as the cancelled right was a capital_asset see 324_f2d_56 5th cir a starr has been repudiated by the second circuit in ferrer however both the service and courts including the second circuit have applied the extinguishment doctrine since ferrer in revrul_75_527 1975_2_cb_30 the service reaffirms the holding of revrul_56_531 in revrul_75_527 the taxpayer owns a building that is heated by a central hot water distribution plant which is owned by a supplier that has a contract to furnish heat to the building because of the expense of maintaining the system the supplier desires to terminate the contract the taxpayer accepts the supplier s offer to reimburse the taxpayer for the cost of converting to an individual heating system in termination of the supply contract the service rules that the amount received by the taxpayer for conversion of the system is ordinary_income because there is no sale_or_exchange in that the taxpayer s right to have the building heated by the central heating plant is extinguished and does not pass to the supplier the ruling cites revrul_56_531 pittston and leh for the general principles that the mutual relinquishment of simple contractual rights and obligations does not give rise to a capital_transaction and the cancellation or release of a contract right does not transfer the right to the transferee- payor and is therefore not a sale c b pincite similarly in 448_f2d_549 2d cir the second circuit held that a payment to a lessor for the cancellation of its right to have leased property restored was not a asale or other_disposition within the meaning of ' in so holding the court stated that the second circuit ahas long held that cancellation or release of a contract right does not transfer the rights to the transferee-payor and thus is not a sale f 2d pincite the court then went on to state we do not agree that ferrer overruled the general artists and starr bros cases ferrer is to be distinguished on the ground that it involved the release of motion picture production rights which could have been sold to any third person id pincite tam-152173-03 in and the scope of the extinguishment doctrine was significantly limited with the enactment and expansion of ' 1234a the committee report accompanying the changes severely criticized the extinguishment doctrine which it characterized as apresent law citing among other cases starr general artists and pittston see s rep no 105th cong 1st sess however in 148_f3d_186 2d cir rev’g and remanding 108_tc_208 the second circuit made clear that the extinguishment doctrine still applies in situations not covered by a statute specifically defining a transaction as a sale_or_exchange such as ' 1234a the court citing starr general artists pittston and billy rose concluded that s ince the asset simply vanishes there can be no ‘sale or exchange’ and thus no capital_gain or loss f 3d pincite thus the court held that fees paid in connection with the cancellation of legs of commodity forward contracts prior to the effective date of ' 1234a were ordinary losses despite the fact that the economic result achieved by cancellation was identical to that achieved by offsetting such contracts a transaction resulting in capital_gain or loss with respect to ferrer the wolff court adopted the analysis used by the d c circuit in 994_f2d_855 d c cir which involved the same transactions as wolff after the cancellation of ferrer s contract there was still an extant contract for the movie rights with essentially the same terms but a different signatory therefore the court held the substance_over_form_doctrine applied see also bisbee-baldwin because the consideration for the cancellation in ferrer came from a third party it was in substance a sale here however the underlying contracts were cancelled in substance as well as in form when a contract was cancelled it did not merely change hands it ceased to exist altogether stoller f 2d pincite see wolff f 3d pincite although in both wolff and stoller the tax_court was reversed the disagreement concerned the interpretation of ferrer s asubstance over form approach the tax_court had not challenged the extinguishment doctrine itself see estate of israel t c pincite distinguishing between aunexpected and true cancellations of commercial contracts as in pittston and leh and expected cancellations of commodity-type sec_1234a provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer is treated as gain_or_loss from the sale of a capital_asset this provision does not apply to this case tam-152173-03 contracts consistent with this position in a more recent case 111_tc_256 aff d 196_f3d_866 7th cir the tax_court based its decision on the extinguishment doctrine citing leh among other authorities and distinguishing ferrer the court held that an s_corporation s proceeds from the settlement of a purchased legal claim were ordinary_income due to lack of a asale or exchange because athe s_corporations rights in the lawsuit vanished both in form and substance upon the receipt of the settlement proceeds t c pincite to summarize this often-conflicting precedent the extinguishment doctrine has faced considerable criticism over its half-century history yet it remains a current feature of tax law congress has reduced the scope of the doctrine but has not eliminated it altogether the extinguishment doctrine does not apply to the cancellation of certain rights traditionally viewed as substantial enough to survive the cancellation such as leases and life estates see revrul_56_531 with respect to other contract rights and interests the ferrer case has led to varying interpretations some courts regard ferrer as having eliminated the extinguishment doctrine altogether leaving the nature of the terminated rights as the only relevant inquiry see eg 346_f2d_884 6th cir 324_f2d_56 5th cir however the position of the service and several courts is that the extinguishment doctrine as applied to the termination of contract rights similar to those in cases such as pittston and leh continues to be a valid doctrine see eg wolff f 3d pincite stoller f 2d pincite billy rose f 2d pincite nahey t c pincite estate of israel t c pincite doctrine distinguished by court revrul_75_527 although ferrer did not eliminate the extinguishment doctrine in some cases the focus has shifted away from the nature of the transaction and towards the nature of the terminated rights the ferrer case also has come to stand for a asubstance over form approach to the sale_or_exchange determination in which courts analyze whether rights have in substance survived a transaction even though the transaction took the form of a cancellation or termination ferrer s asubstance over form approach has been applied in situations in which as in ferrer and bisbee-baldwin the consideration for the release of the contract rights comes from a third party directly or indirectly and the rights are transferred and survive in some form in the hands of the third party in such situations rights are viewed as having survived in substance in the hands of the transferee if there is a sufficient nexus and similarity between the rights given up by the taxpayer and the rights acquired by the transferee see eg 112_tc_209 n water rights did not vanish where they reverted to the government survived and awere reallocated to other users rev’d on other grounds and remanded 262_f3d_851 9th cir in this respect the extinguishment doctrine has evolved since general artists tam-152173-03 it may be conceptually easier to analyze the application of the extinguishment doctrine in the context of the termination of contracts involving only two parties such as this case pittston and leh consequently in an effort to prevent its application some courts have gone to great lengths to interpret what appears to be a two-party transaction as a three-party transaction see bisbee-baldwin f 2d pincite however the more recent cases have blended the extinguishment doctrine and the doctrine_of substance over form in an effort to determine whether the rights at issue vanished both in form and substance nahey t c pincite in either a two-or three-party transaction the true nature of the inquiry is whether the payment is to terminate rights or to pay for property that continues to exist accordingly the question to be decided here is whether the termination of the ppa pursuant to the termination agreement was in substance a sale_or_exchange by partnership of its rights and obligations under the ppa or whether those rights vanished an examination of both sides of the transaction makes it clear that there was no sale_or_exchange of the rights under the ppa sub did not receive any property in exchange for the termination_payment it paid the termination_payment to terminate its obligation to purchase power from partnership under the terms of the ppa which had become burdensome to sub because of the above-market rates contained therein the only right sub received in exchange for the termination_payment was the negative right to be relieved from its obligation to purchase power from partnership at the prices set forth in the ppa this right is neither property nor is it the same as what partnership gave up clearly partnership’s right to sell power under the ppa did not pass to sub consequently sub did not receive any property in exchange for the termination_payment similarly partnership did not sell its rights and obligations under the ppa either in substance or in form no one stepped into the shoes of partnership with respect to the ppa no third party purchased partnership’s rights and obligations to sell power as a result of the termination_partnership was no longer bound by the terms of the ppa and it was free to sell its electricity to another buyer or series of buyers under any terms it could arrange however the rights and obligations that were created in connection with any such other sales were new rights and obligations not a continuation of the rights and obligations under the terminated ppa in substance partnership did not sell its rights to sell power under the ppa to sub or any other party those rights merely ceased to exist the fact that the fifth circuit in bisbee-baldwin focused on whether the contract rights in substance survived the transaction suggests that the extinguishment doctrine remains viable there would be no need for such an analysis if it were irrelevant whether contract rights survived in some form and passed to the transferee tam-152173-03 therefore the termination_payment was not received by partnership from a sale_or_exchange of property and is ordinary_income a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
